Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Wendell Foo, M.D.
(NPI: 1164457511;
PTAN: H0000BDNKQ),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-50
Decision No. CR4580

Date: April 8, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its Medicare
administrative contractor, revoked the Medicare enrollment and billing privileges of
Wendell Foo, M.D. (herein Petitioner or Dr. Foo) because Petitioner was not operational
at a practice location on record with CMS. Specifically, the location on record with CMS
was a mailbox unit at a United Parcel Service (UPS) Store. For the reasons stated herein,
1 affirm CMS’s revocation of Petitioner’s Medicare enrollment and billing privileges.

I. Background

Petitioner is an anesthesiologist. Petitioner Exhibit (P. Ex.) at 20. Petitioner currently

serves as the Chief of Anesthesiology at an eye surgery center and as an assistant clinical
professor at a medical school. P. Ex. 20 at 2. Petitioner does not maintain his own office
that is open to the public, but rather, provides anesthesiology services at several locations,
including the eye surgery center referenced above.' CMS Exhibit (Ex.) 4 at 2. Petitioner

' Petitioner, who retired at the rank of Colonel from the United States Army Reserve, is
also affiliated with Tripler Army Medical Center. P. Ex. 20 at 1-2.
was enrolled as a Medicare supplier of anesthesiology services (CMS Ex. 10), and
submitted a revalidation application in May 2014. CMS Ex. 9 at 1-2. Petitioner reported
in his enrollment applications that his physical practice location was 4348 Waialae
Avenue, 5-311, in Honolulu, Hawaii. CMS Exs. 11 at 3, 10 at 1,9 at 1.

A Medicare site visit contractor conducted a visit to Petitioner’s reported address, 4348
Waialae Avenue, on March 5, 2015, at which time the contractor documented that the
location was a UPS Store. CMS Ex. 7 at 1-2. A subsequent contractor visit on May 8,
2015, confirmed that the location was a “one story building that has a UPS store,
Restaurant, and juice bar” and that “[t]here is no Dr [sic] office at this location.” CMS
Ex. 6 at 1.

On June 24, 2015, Noridian Healthcare Solutions (Noridian), a Medicare administrative
contractor, sent Petitioner an initial determination informing him that his Medicare
enrollment and billing privileges were being revoked retroactive to March 5, 2015, and
that he was barred from reenrollment for a period of two years. CMS Ex. 5 at 1-2. The
letter stated the following, in pertinent part:

42 CFR 424.535(a)(5) On-site review/Other Reliable
Evidence that Requirements Not Met

An Onsite visit was conducted on March 5, 2015 and on May
11, [2015] at the address listed above and this is not a practice
location.

CMS Ex. 5 at 1 (emphasis in original).

In a letter dated July 3, 2015, Petitioner requested reconsideration of the June 24, 2015
revocation determination. CMS Ex. 4. Petitioner explained that he performs
anesthesiology services wherever the surgeon requests his services and thus “those
facilities are [his] practice locations.” CMS Ex. 4 at 1 (emphasis omitted). Petitioner
stated that he had three current practice locations at the Hawaii Eye Center, Surgicare of
Hawaii, and the Hawaii Endoscopy Center, and that two of these facilities had been listed
in Section 4 of his most recent enrollment application.” CMS Ex. 4 at 2. Petitioner

> Section 4C of the enrollment application pertains to the physical practice location and
states that “[i]f you or your organization sees patients in more than one practice location,
copy and complete this Section 4C for each location.” CMS Ex. 14 at 17. Petitioner had
listed his UPS Store location under Section 4C. CMS Exs. 9 at 1, 11 at 3-4. A different
subsection of the application, Section 4G, requires applicants to list the location(s) where
patients’ medical records are stored. CMS Ex. 14 at 20. Petitioner, in Section 4G, listed
the addresses of several facilities housing his patients’ records, and two of the listed
indicated that he performed services at each facility at least two days per week, and he
provided the address and telephone number for each location. CMS Ex. 4 at 2. Petitioner
also acknowledged that he had been asked to report his practice locations by submitting
an updated Form CMS-855]I application, but he stated “it is not required for the appeal”
and that he had provided his practice location information in his July 3, 2015 letter. CMS
Ex. 4 at 2. D.W.°, on behalf of Petitioner, submitted follow-up email correspondence on
July 15, 2015 at which time he contended that the on-site visits to the UPS Store were
performed “without the on-site representative cross-referencing against Section 4
(Practice Locations — Medical Records Storage location).” CMS Ex. at 3 at | (emphasis
in original). Shortly thereafter, on or about July 18, 2015, Petitioner submitted an
updated application through the Provider Enrollment, Chain, and Ownership System
(PECOS) listing the Hawaii Eye Center, Surgicare of Hawaii, and the Hawaii Endoscopy
Center as practice locations. P. Ex. 17 at 1-3.

On August 27, 2015, Noridian issued an unfavorable reconsidered determination. CMS
Ex. 1. The reconsidered determination stated the following:

Revocation, Denial, or Effective date reason: 42 [C.F.R. §] 424.535(a)(5)
On-site Review/Other Reliable Evidence that Requirements Not
Met An On-Site visit was conducted on March 5, 2015 and on
May 11, 2015 at the address listed above and this is not a
practice location.

CMS Ex. | at 1 (emphasis in original). The reconsidered decision explained that
Petitioner “had not provided evidence to show full compliance with the standards for
which [he was] revoked.” CMS Ex. | at 1 (emphasis omitted).

Petitioner submitted a request for hearing on October 23, 2015. On October 28, 2015, I
issued an Acknowledgement and Pre-Hearing Order (Order), at which time I directed the
parties to each file a pre-hearing exchange consisting of a brief and any supporting
documents, and also set forth the deadlines for those filings. Order § 4. I also explained
that the parties should submit written direct testimony for any witnesses in lieu of in-
person direct testimony. Order § 8. In the Order, I explained that a hearing would only
be necessary for the purpose of cross-examination of witnesses. Order §§ 9, 10.

In response to my October 28, 2015 Order, CMS filed a brief and 15 exhibits (CMS Exs.
1-15). Petitioner, through counsel, filed a brief and five exhibits (P. Ex. 16-20). As

addresses correspond to the Hawaii Eye Center and the Hawaii Endoscopy Center. CMS
Exs. 11 at 3-4, 9 at 1; see CMS Ex. 4 at 2.

> To protect the privacy of the witnesses, I refer to them by their initials.
neither party has objected to any exhibits, I admit the parties’ briefs and exhibits into the
record.

CMS submitted the written direct testimony of C.F. (CMS Ex. 13), and Petitioner
submitted the written direct testimony of D.W. (P. Ex. 19). Neither party has requested
the opportunity to cross-examine either witness, and I consider the record to be closed
and the matter ready for a decision on the merits.*

II. Issue

Whether CMS has a legal basis to revoke Petitioner’s Medicare enrollment and billing
privileges because Petitioner was not operational at the practice location on file with
CMS.

Ill. Jurisdiction

I have jurisdiction to decide this case. 42 C.F.R. §§ 498.3(b)(17), 498.5()(2); see also 42
U.S.C. § 1395cec(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis”

As a physician, Petitioner is a “supplier” for purposes of the Medicare program. See

42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of supplier), 410.20(b)(1). In
order to participate in the Medicare program as a supplier, individuals must meet certain
criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505, 424.510. CMS
may revoke the enrollment and billing privileges of a supplier for any reason stated in
42 C.F.R. § 424.535. When CMS revokes a supplier’s Medicare billing privileges, CMS
establishes a reenrollment bar for a period ranging from one to three years. 42 C.F.R.

§ 424.535(c). Generally, a revocation becomes effective 30 days after CMS mails the
initial determination revoking Medicare billing privileges, but if CMS finds a supplier to
be nonoperational, as it did here, the revocation is effective from the date that CMS
determines that the supplier was not operational. 42 C.F.R. § 424.535(g).

On-site review is addressed in 42 C.F.R. § 424.535(a)(5). Pursuant to subsection
424.535(a)(5)(ii), a supplier is non-operational if CMS determines upon on-site review
that it is “no longer operational to furnish Medicare covered items or services” or that it is
“not meeting Medicare enrollment requirements.”

+ As an in-person hearing to cross-examine witnesses is not necessary, it is unnecessary
to further address CMS’s motion for summary disposition.

> My numbered findings of fact and conclusions of law appear in bold and italics.
1. A CMS inspector was unable to conduct a site visit of Petitioner’s practice
location on file (4348 Waialae Ave, 5-311, in Honolulu, Hawaii, 96816-5767)
on March 5, 2015 and May 8, 2015, because there is a UPS Store, rather than a
medical office, at that physical location.

On or about February 4, 2010, Petitioner submitted an electronic Form CMS-8551
through PECOS in which he provided a “physical location” of 4348 Waialae Avenue 5-
311, Honolulu, HI, 96816-5765 and indicated that his practice was an “other health
facility” and a “[p]rivate [p]ractice.” CMS Ex. 11 at 3. Petitioner likewise reported his
correspondence address was the same address. CMS Ex. 11 at 2.

In a letter dated March 4, 2010, the Medicare administrative contractor, Palmetto GBA,
informed Petitioner that it received his enrollment application and “reviewed and
validated the information contained within and determined the changes have occurred.”
CMS Ex. 10 at 1. Palmetto GBA informed Petitioner that “[y]our physical address has
been changed to reflect 4348 Waialae Ave[.] 5-311 Honolulu, HI. 96816-5767.” CMS
Ex. 10 at 1.

On May 14, 2014, Petitioner submitted another application for purposes of revalidating
his enrollment. CMS Ex. 9; P. Ex. 19 at 8-10; see 42 C.F.R. § 424.515 (discussing
requirements for revalidation of Medicare enrollment information). The following
month, on June 24, 2014, Noridian contacted the telephone number listed on the
application, (808) 373-4007, and “verified that the phone number listed in Section 4 of
the application reaches the address” and that “it is the primary phone number used for
patients to set up appointments or ask questions.” CMS Ex. 8.

A “site verification survey” was attempted on March 5, 2015, at which time a Noridian
contractor visited the address reported as the practice location. CMS Ex. 7. The
contractor determined that the location was a UPS Store. CMS Ex. 7 at 1. At the time of
the attempted site verification, the contractor “made calls to the Dr’s office” and there
was no answer. CMS Ex. 7 at 1. The same contractor re-visited the location on May 8,
2015, and again determined that Petitioner did not have an office at that location. CMS
Ex. 6.

Following Noridian’s June 24, 2015 initial determination, Petitioner informed CMS in his
reconsideration request that the UPS Store was not his practice location but that he
provided anesthesiology services at several locations in Hawaii.° CMS Ex. 4 at 2.

® In written direct testimony dated November 17, 2015, D.W., Petitioner’s son, who has
“long helped Dr. Foo with the administrative aspects of his medical practice,” explained
that “[t]he nature of Dr. Foo’s specialty anesthesiology practice means that Dr. Foo’s

practice locations are always the facilities in which he is needed .. . by the surgeon.” P.
Petitioner explained that he would list the specific “practice location” where he provided
anesthesiology services whenever he submitted a claim form (Form CMS-1500) to be
reimbursed for services from Medicare. CMS Ex. 4 at 1; see P. Ex. 16 (a redacted Form
CMS- 1500 (Health Insurance Claim Form) that includes Block 32 (“Service Facility
Location Information”)).

Petitioner argues that when he completed his enrollment applications, the UPS Store
location was listed as a correspondence address because he does not maintain a private
office. P. Br. at 13. He further argues that he did not list the UPS Store as a practice
location, but rather, he listed the individual locations where he practices anesthesiology.
P. Br. at 15.

CMS has submitted sworn and written direct testimony of C.F., a project analyst for
Noridian. CMS Ex. 13. C.F. stated that “[t]he document marked as CMS Exhibit 9 is a
copy of the Application Record Data Report which details the information submitted on
May 14, 2014 to revalidate the enrollment of Dr. Foo via the online PECOS system.”
CMS Ex. 13 at 4. C.F. reported that “[a]s normal operation” the Application Record Data
Report shows the statement “no current records exist for practice location(s)/Base(s) of
Operations” for all sections of the application “in which the provider is not
changing/updating information.” CMS Ex. 13 at 4. C.F. added that “[i]f the provider
wanted to make any changes to information currently contained in PECOS during the
revalidation process, they would need to edit that section and add the new information.”
CMS Ex. 13 at 5. C.F. also explained that in Petitioner’s previous enrollment
application, dated May 4, 2010, “[uJnder “Practice Location” he listed a ‘Physical
Location’ of 4348 Waialae Ave. 5-311, Honolulu, Hawaii 96816-5767.” CMS Ex. 13 at
3-4. Thus, based on C.F.’s explanation of the Application Record Data Report in
PECOS, Petitioner did not enter a physical practice location address in PECOS in May
2014 because he did not change the physical location that was already of record; this is
evidenced by the message “no current records exist” that appears on the report. CMS
Exs. 9 at 1, 13 at 4-5; see CMS Ex. 15 (“screen shot” of PECOS showing that a supplier
can use the “Add” button to add a “new Practice Location Information” in Section 4).

Although Petitioner asserts that he listed other addresses as his practice locations on his
revalidation application, he did not report any physical practice locations, other than the
mailbox unit at the UPS Store, on the application. P. Br. at 15; CMS Ex. 11 at 3; see

CMS Ex. 9. While Petitioner reported the addresses for the Hawaii Eye Center and the

Ex. 19 at 2. D.W. reported that he “personally typed in the Hawaii Eye Center, Surgicare
of Hawaii, and Hawaii Endoscopy Center’s addresses as physical location addresses”
when he completed the May 2014 revalidation application, and he “[d]id not recall
having identified 4348 Waialae Avenue as a practice location of Dr. Foo’s.” P. Ex. 19 at
6. D.W. reported that “Dr. Foo’s office does not have a copy of the PECOS re-
enrollment application.” P. Ex. 19 at 6.
Hawaii Endoscopy Center as records storage locations in his May 2010 application and
did not revise that information in his May 2014 application, he did not report that those
addresses were physical practice locations in his applications. CMS Exs. 11 at 3-4, 9 at
1; see also CMS Ex. 13 at 4-5.

For the foregoing reasons, Petitioner identified the UPS Store mailbox location as his
physical practice location on his 2010 revalidation application and did not provide the
address for any of the surgical centers where he practiced as his physical practice location
in its place.

2. CMS has a legal basis to revoke Petitioner’s Medicare enrollment and billing
privileges because he was not operational under 42 C.F.R. § 424.535(a)(5) at
the practice location on file with CMS.

Petitioner admits that the 4348 Waialae Avenue location is a UPS Store and not a
practice location, but argues that he was nonetheless operational to see patients.

A supplier is “operational” when it:

has a qualified physical practice location, is open to the public
for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly
staffed, equipped, and stocked (as applicable based on the
type of facility or organization, provider or supplier specialty,
or the services or items being rendered) to furnish these items
or services.

42 C.F.R. § 424.502. CMS may revoke a currently enrolled supplier’s Medicare billing
privileges in the following circumstance:

Upon on-site review, CMS determines that-

(i) A Medicare Part B supplier is no longer operational
to furnish Medicare covered items or services, or the
supplier has failed to satisfy any or all of the Medicare
enrollment requirements, or has failed to furnish
Medicare covered items or services as required by
statute or regulations.

42 CFR. § 424.535(a)(5)(ii).

While Petitioner asserts that he saw patients at the Hawaii Eye Center, Surgicare of
Hawaii, and Hawaii Endoscopy Center, the address he provided as his physical practice
location was that of the UPS Store. The regulatory definition of the term “operational”
refers to the “qualified physical practice location” of a supplier. 42 C.F.R. § 424.502.
The enrollment and revalidation applications request the address of the supplier’s
physical practice location. CMS Ex. 11 at 3; see CMS Ex. 14. Additionally, a supplier
must be able to provide documentation of its “practice location” with its enrollment
application. 42 C.F.R. § 424.510(d)(2)(ii). CMS may perform on-site inspections to
verify that the enrollment information submitted by a supplier is accurate and to
determine compliance with Medicare requirements. 42 C.F.R. § 424.517(a). This means
that CMS will inspect the “qualified physical practice location” that has been provided by
the supplier and is currently on file with CMS. See, e.g., CompRehab Wellness Group,
Inc., DAB No. 2406 (2011).

Because the physical practice location on file with CMS was that of the UPS Store, and
because it is not disputed that Petitioner was not operational at the UPS Store location on
the dates of the attempted site visits, CMS had a legal basis to revoke Petitioner’s
enrollment and billing privileges under 42 C.F.R. § 424.535(a)(5)(ii).

3. Petitioner has not demonstrated that CMS or its contractor lacked the authority
to revoke its Medicare enrollment and billing privileges.

Petitioner alleges that “Noridian appears to have taken an overly simplistic, result
oriented approach to evaluating Dr. Foo’s 2014 enrollment application” and “this is not
how the Medicare enrollment process is supposed to work.” P. Br. at 23-24. In fact,
Petitioner states “upon on-site inspection of the 4348 Waialae Avenue location and
‘discovering’ that it was a UPS store, rather than simply concluding that Dr. Foo was not
operational, Noridian should have made an effort to determine whether Dr. Foo was
providing services at other locations.” P. Br. at 21 (emphasis added). Petitioner adds
that “[h]ad Noridian made that effort, they would have determined that Dr. Foo was
indeed fully operational as a Medicare supplier.” P. Br. at 21.

Petitioner essentially contends that the administrative burden of demonstrating that a
physician practice is operational should be placed on the Medicare contractor. P. Br. at
21. I first note that CMS’s determination to revoke a provider or supplier’s enrollment is
discretionary, and my review is limited to deciding whether the CMS contractor had a
“legal basis” for its action. Letantia Bussell, M.D., DAB No. 2196 at 10 (2008); see
Razzaque Ahmed, M.D., DAB No. 2261 at 19 (2008), aff'd, Ahmed v. Sebelius, 710 F.
Supp. 2nd 167 (D. Mass. 2010) (stating if CMS establishes that the regulatory elements
necessary for revocation are satisfied, an administrative law judge may not substitute his
or her “discretion for that of CMS in determining whether revocation is appropriate under
the circumstances”). While I am required to decide whether CMS had a legal basis for its
revocation of Petitioner’s enrollment, I am not required to assess whether CMS could
have made additional efforts to identify Petitioner’s practice location and Petitioner has
not cited any authority showing CMS had such an obligation.’ Likewise, it is
unreasonable to expect that, in the event of a failed site verification inspection, CMS and
its contractors will proactively search for physical locations that are not listed on an
enrollment application.* As Petitioner points out, a purpose of the Medicare site visit
verification process is “to reduce fraud and keep ‘bad’ providers and suppliers out of the
program.” P. Br. at 24. CMS and its contractors, to that end, place the burden on a
physician to correctly provide his or her practice location or locations when completing
an application for enrollment or revalidation purposes. The Form CMS-855]I clearly
instructs a physician to list his or her practice location, and if the physician has more than
one practice location, CMS instructs that “all locations disclosed on claims forms should
be identified in this section as practice locations.” CMS Ex. 14 at 16 (copy of Form
CMS-855I1). Physicians are further directed to “[c]omplete this section for each of your
practice locations where you render services to Medicare beneficiaries,” and that “[i]f
you render services in a hospital and/or other health care facility, furnish the name and
address of the hospital of facility.” CMS Ex. 14 at 16. The enrollment application
unambiguously informs physicians that it is necessary to identify all practice locations.
CMS Ex. 14 at 16. Finally, physicians are even afforded an opportunity, in Section 4H,
to “[e]xplain any unique circumstances concerning [their] practice locations.” CMS Ex.
14 at 20.

Petitioner also contends that “CMS resorts to introducing evidence from 2010 that
purportedly corroborates the agency’s contention that Dr. Foo identified the 4348
Waialae Avenue address as a practice location in his Medicare enrollment profile.” P.
Br. at 18. Petitioner argues that this enrollment application “was not considered during
reconsideration” and is contrary to Advance Group LLC, DAB CR4126 (2015). First, the
Advance Group decision is a non-precedential decision by a single administrative law
judge and has no binding effect on the instant case. Furthermore, in Advance Group the
reconsidered determination was based on two site visits that had been conducted in May
2014, and CMS had acknowledged the reconsidered decision was issued without

7 Petitioner argues that “Noridian did not appropriately follow” procedures listed in
chapter 15 of the Medicare Program Integrity Manual (MPIM). P. Br. at 22. Petitioner
cites to various provisions, but none mandate the contractor to further investigate possible
physical practice locations. Further, subsection 15.5.4.3.C (Practice Location
Information) of the MPIM states that “the contractor shall verify that the address is a
physical address” and specifies that “[p]ost office boxes and drop boxes are not
acceptable.”

® | take notice that there are more than a half million physicians enrolled as suppliers in
the Medicare program and these physicians are also subject to periodic site verification
visits. See 2013 CMS Statistics (https://www.cms.gov/Research-Statistics-Data-and-
Systems/Statistics-Trends-and-Reports/CMS-Statistics-Reference-
Booklet/Downloads/CMS_Stats_2013_final.pdf, \ast visited March 30, 2016.)
10

knowledge of an earlier April 10, 2014 site visit and related evidence. Advance Group,
DAB CR4126 at 6. Therefore, the administrative law judge, citing to Neb Group of
Arizona LLC, DAB No. 2573 at 7 (2014), explained that he would not consider the April
2014 site visit and related evidence in determining whether CMS had a basis to revoke
Petitioner’s Medicare enrollment and billing privileges, since the April 2014 site visit had
not been considered at the time of the reconsidered decision. Jd.

The Advance Group decision relied upon by Petitioner is not instructive in this case.
Here, in May 2014, Petitioner submitted an application to revalidate his Medicare
enrollment. The regulation pertaining to revalidation, 42 C.F.R. § 424.515, clearly states
that “[t]o maintain Medicare billing privileges, a provider or supplier (other than a
DMEPOS supplier) must resubmit and recertify the accuracy of its enrollment
information every 5 years.” Based on this requirement, the contractor would look to the
information the supplier previously provided to verify the accuracy of the information on
file if the supplier did not provide new information at the time of revalidation. As
explained by C.F., if Petitioner did not update pertinent information that was included in
his previous enrollment application, the responses contained in the previous May 2010
application would remain in effect. CMS Ex. 13 at 4-5.

V. Conclusion

1 affirm CMS’s revocation of Petitioner’s Medicare enrollment and billing privileges.

/s/
Leslie C. Rogall
Administrative Law Judge

